Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 15, 2020

                                    No. 04-18-00498-CV

                    MWM HELOTES RANCH, LTD. and Myfe Moore,
                                 Appellants

                                              v.

 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI11563
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Liza A. Rodriguez, Justice

      The Appellants’ (Rick Harrison, Kevin Brown and Waller, Lansden, Dortch & Davis
LLP) Motion to Withdraw as Attorneys of Record is hereby GRANTED.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court